                                                                 FILED
 1
 2                                                                NOV 1 5 2019
                                                          CLERK, U.S. DISTP,cr COURT
3                                                       ~~UTHERN DC:;TRICT OF CALIFORNIA
                                                                                 DEPUTY
 4
 5
 6                           UNITED STATES DISTRICT COURT
 7                        SOUTHERN DISTRICT OF CALIFORNIA
 8   UNITED STATES OF AMERICA                       Case No. 98-cr-3498-W
 9                       Plaintiff,                 mDGMENT AND ORDER OF
                                                    DISMISSAL OF INDICTMENT AND
10          V.                                      RECALL ARREST WARRANT
11   DANIEL RAMIREZ-URIARTE
     Aka Daniel Ramirez,
12
                         Defendant.
13
14
           Upon motion of the UNITED STATES OF AMERICA and good cause appearing,
15
           IT IS HEREBY ORDERED that the Indictment in the above entitled case be
16
     dismissed without prejudice, and the Arrest Warrant be recalled.
17
           IT IS SO ORDERED.
18
           DATED: November        (L. 2019
19
20
21                                               HONORABLE THOMAS J. WHELAN
                                                 United States District Court Judge
22
23
24
25
26
27
28
